NUMBER 13-14-00578-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CARLOS & EMILY ENTERPRISES,
INC., AND CARLOS GARCIA,
INDIVIDUALLY, D/B/A EXPRESS
INTERNATIONAL,                                                             Appellants,

                                           v.

JOSE LUIS MARTINEZ,                                                          Appellee,


              On appeal from the County Court at Law No. 8
                       of Hidalgo County, Texas.


                         ORDER ON ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      Appellants, Carlos & Emily Enterprises, Inc., and Carlos Garcia, Individually, d/b/a

Express International, attempt to appeal a judgment entered on June 16, 2014. On

October 2, 2014, upon review of the notice of appeal, the Clerk of this Court notified
appellants that it appeared that the appeal had not been timely perfected. The Clerk

informed appellants that the defect must be corrected within ten days from the date of

receipt of this letter, or the appeal would be dismissed. In its response to this notice,

appellants have filed a motion for extension of time to respond, informing the Court that

they received late notice of the judgment and have, accordingly, filed a motion with the

trial court to determine the date that appellants received notice of the judgment pursuant

to the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 306a(4),(5).

       Accordingly, appellants’ motion for extension of time is GRANTED and this appeal

is ABATED and REMANDED to the trial court for further proceedings in accordance with

Texas Rule of Civil Procedure 306a. The trial court is directed to forward a supplemental

clerk’s record, including any orders rendered, and a supplemental reporter’s record, if

such is necessary, to this Court within thirty (30) days of the date of this order, or to notify

this Court within such period indicating a date by which the trial court can comply.

                                                   PER CURIAM

Delivered and filed the
17th day of October, 2014.




                                               2